 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-022-TLN
11
                                  Plaintiff,             STIPULATION AND ORDER REGARDING
12                                                       RESTITUTION
                            v.
13                                                       Court: Hon. Troy L. Nunley
     JASON SOLOMON,
14
                                  Defendant.
15

16

17          The United States of America, by and through Assistant United States Attorney Brian A.

18 Fogerty, and defendant Jason Solomon, by and through Assistant Federal Defender Jerome Price,

19 together respectfully request that, pursuant to 18 U.S.C. §§ 2259 and 3664, the Court order defendant

20 Jason Solomon to pay restitution in the total amount of $12,000, allocating $3,000 to each of the minor

21 victims identified pseudonyms herein.

22          On October 25, 2018, Solomon pleaded guilty to Count One of the Indictment, charging

23 Distribution of Child Pornography, in violation of 18 U.S.C. § 2252(a)(2). ECF No. 26. Solomon

24 pleaded guilty pursuant to a written plea agreement in which he agreed, among other things, “to pay the

25 full amount of restitution to all victims affected by this offense.” ECF No. 29 at 2-3. Solomon also

26 agreed that “he will not seek to discharge any restitution obligation or any part of such obligation in any
27 bankruptcy proceeding.” ECF No. 29 at 3.

28 ///


      STIPULATION AND ORDER FOR RESTITUTION              1
30
 1          On November 7, 2019, this Court sentenced Solomon to serve 111 months in prison. ECF Nos.

 2 51 and 52. The parties requested that the Court set a separate restitution hearing, and at the parties’

 3 request, that hearing has been continued to April 2, 2020. ECF No. 59.

 4           Following the investigation that led to Solomon’s arrest, law enforcement identified four minor

 5 victims depicted in the child pornography images that Solomon possessed. The minor victims are

 6 identified by the following pseudonyms: “Cindy,” “Pia,” “Mya,” and “Ava.” Through their respective

 7 counsel, each of these minor victims has submitted a request for restitution.

 8          The parties request that the Court order Solomon to pay restitution in the amount of $3,000 to

 9 each of the identified victims, “Cindy,” “Pia,” “Mya,” and “Ava.” The parties further request that the

10 Court’s Order indicate that restitution funds that the Clerk of the Court receives on behalf of “Cindy”

11 shall be remitted to Cusak, Gilfillan & O’Day, LLC, on behalf of “Cindy,” and that restitution funds

12 received by the Clerk of the Court on behalf of victims “Pia,” “Mya,” and “Ava” shall be remitted to

13 Deborah A. Bianco, in trust for Pia, Mya and Ava.

14          Payment of the above-described restitution shall begin immediately. If restitution cannot be paid

15 immediately, the defendant shall satisfy the restitution obligation through the Inmate Financial

16 Responsibility Program during his incarceration. The defendant shall not seek to discharge any

17 restitution obligation or any part of such obligation in any bankruptcy proceeding. Pursuant to 18

18 U.S.C. § 3664(k), the defendant also understands that he must notify the Court and the Attorney General

19 of any material change in his economic circumstances that might affect the defendant’s ability to pay

20 restitution.

21          The parties further request that the Court vacate the restitution hearing that is currently set for

22 April 2, 2020, at 9:30 a.m.

23    Dated: March 26, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
24

25                                                     By: /s/ BRIAN A. FOGERTY
                                                           BRIAN A. FOGERTY
26                                                         Assistant United States Attorney
27

28


      STIPULATION AND ORDER FOR RESTITUTION               2
30
 1    Dated: March 26, 2020                           By: /s/ JEROME PRICE
                                                          JEROME PRICE
 2                                                        Assistant Federal Defender
                                                          Counsel for Jason Solomon
 3

 4

 5                                                  ORDER

 6          The Court has reviewed the Stipulation of the parties for an order requiring defendant Jason

 7 Solomon to pay restitution in the amount of $12,000. Based on that Stipulation and the defendant’s

 8 obligation to pay restitution, which is memorialized in the plea agreement, the Court, pursuant to 18

 9 U.S.C. §§ 2259 and 3664, hereby ORDERS defendant Jason Solomon to pay restitution in the total

10 amount of $12,000, with an award of $3,000 payable to each of the four minor victims identified by

11 pseudonyms herein:

12          1. “Cindy,” with the Clerk of the Court remitting restitution funds to Cusak, Gilfillan & O’Day,

13              LLC, on behalf of “Cindy”; and

14          2. “Pia,” “Mya,” and “Ava,” with the Clerk of the Court remitting restitution funds to Deborah

15              A. Bianco, in trust for Pia, Mya and Ava.

16          Payment of the restitution sum shall begin immediately. If restitution cannot be paid

17 immediately, the defendant shall satisfy the restitution obligation through the Inmate Financial

18 Responsibility Program during his incarceration. The defendant shall not seek to discharge any

19 restitution obligation or any part of such obligation in any bankruptcy proceeding.

20          The restitution hearing set for Thursday, April 2, 2020, at 9:30 a.m. in the above-captioned

21 matter is hereby VACATED.

22 DATED: March 29, 2020

23

24

25                                       Troy L. Nunley
                                         United States District Judge
26
27

28


      STIPULATION AND ORDER FOR RESTITUTION             3
30
